Judgment, Supreme Court, New York County (Jane Solomon, J.), entered on or about October 26, 1994, which, insofar as appealed from, denied the petition to permanently stay arbitration, unanimously affirmed, with costs.
While petitioner argues that respondent is bound to arbitrate its dispute before the National Association of Security Dealers, Inc. (the securities exchange where the respondent initially chose to bring its claims before it entered into the stipulation with petitioner withdrawing that submission "in its entirety and without prejudice”), since the stipulation restored the parties to the status quo ante, respondent was free to make a second demand for arbitration under the rules of any of the other exchanges enumerated in the pre-dispute agreement. Concur—Sullivan J. P., Ellerin, Wallach, Asch and Williams, JJ.